—Judgment, Supreme Court, Bronx County (Vincent Vitale, J.), rendered February 3, 1993, convicting defendant, after a jury trial, of robbery in the first degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of evidence. We see no reason to disturb the jury’s credibility determination that the complainant, notwithstanding his offering of some resistance to the robbery, subjectively believed (see, People v Baskerville, 60 NY2d 374, 380) the codefendant to be armed with a pistol aimed through his pocket (see, People v Mercado, 148 AD2d 365, 366, Iv denied 73 NY2d 1018). We have reviewed defendant’s remaining arguments and find them to be without merit.
Concur — Wallach, J. P., Rubin, Williams, Mazzarelli and Saxe, JJ.